Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00015-CR

                                     Leopoldo Ortiz RAMIREZ,
                                             Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR10902
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 21, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to abandon his appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).



                                                   PER CURIAM

Do not publish